                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

DOUGLAS LITOWITZ,                                       )
                                                        )
                                  Plaintiff,            )    Civil Action No. 19-cv-3197
                                                        )
            - against -                                 )
                                                        )    NOTICE OF REMOVAL
RICHARD HADDAD,                                         )
WILLIAM MORAN,                                          )
MARK GERASI and                                         )    Cook County
US. IMMIGRATION FUND LLC,                               )    Illinois Case No. 2019-L-004756
                                                        )
                                  Defendants.           )

To the Honorable Judges of the United States District Court
for the Northern District of Illinois:

            The Defendants Richard Haddad, William Moran, Mark Giresi (incorrectly sued herein

as “Gerasi”), and U.S. Immigration Fund, LLC (collectively, the “Defendants”), by their

undersigned attorneys, hereby file this Notice of Removal of the instant action from the Circuit

Court of Cook County, Illinois to the United States District Court for the Northern District of

Illinois, Eastern Division.       As the basis for removal, Defendants respectfully represent as

follows:

            1.      On or about April 29, 2019, the above-entitled action was commenced against the

Defendants in the Circuit Court of Cook County, Illinois, and is now pending therein. Upon

information and belief, service of the Summons and Complaint is not yet complete on all

Defendants. The Complaint is annexed as Exhibit A.

            2.      The time to answer or move has not yet expired.

            3.      No further proceedings have been had herein.

            4.      This is a civil action where the Plaintiff seeks damages in excess of $75,000.00,

exclusive of interest and costs for alleged defamatory statements made by Defendants.
5706229.1
            5.     This Notice of Removal is filed pursuant to 28 U.S.C. §§ 1332 and 1441 and is

filed with this Court within thirty (30) days of the receipt by the Defendants of the Complaint, as

required by 28 U.S.C. § 1446.

            6.     The Complaint alleges Plaintiff Douglas Litowitz is a citizen of Illinois residing in

Lake County, Illinois.

            7.     Defendant Richard Haddad is a citizen of the State of New York.

            8.     Defendant William Moran is a citizen of the State of Connecticut.

            9.     Defendant Mark Giresi is a citizen of the State of Florida.

            10.    Defendant U.S. Immigration Fund, LLC is a Delaware limited liability company.

The sole member of U.S. Immigration Fund, LLC is Capital 600, LLC, a Florida limited liability

company.          Nicholas A. Mastroianni, II, is the sole member of Capital 600, LLC.

Mr. Mastroianni is a citizen of the State of Florida.

            11.    Accordingly, there exists complete diversity of citizenship between the parties, as

required by 28 U.S.C. § 1332(a)(1) and other applicable law.

            12.    The citizenship of the parties has not changed between the commencement of this

action and the filing of this petition.

            13.    This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1332(a), and in accordance with 28 U.S.C. § 1441(a) and 28 U.S.C. § 1446(b), removal is

appropriate.

            14.    Defendants shall provide written notice of this filing to the Plaintiff as required by

28 U.S.C. § 1446(d) and will file a copy of this Notice with the clerk of the Circuit Court, Cook

County.

            15.    Defendants reserve all rights, including defenses and objections as to venue,

personal jurisdiction, and service, and the filing of this Notice of Removal is subject to, and

5706229.1                                            2
without waiver of, any such defenses and objections. Defendants reserve the right to amend or

supplement this Notice of Removal.

            WHEREFORE, Defendants hereby give notice that the above-entitled action has been

removed from the Circuit Court of the State of Illinois, Cook County, to this Court.

Dated: May 10, 2019

                                                    LAWRENCE KAMIN LLC

                                                    By: /s/ Peter E. Cooper
                                                        Peter E. Cooper
                                                    (pcooper@lawrencekaminlaw.com)
                                                    300 South Wacker Drive, Suite 500
                                                    Chicago Illinois 60606
                                                    Tel: (312) 372-1947
                                                    Attorneys for Defendants Richard Haddad,
                                                    William Moran, Mark Gerasi and
                                                    U.S. Immigration Fund, LLC




5706229.1                                       3
